By this writ of error there has been brought into question in this case the rights of defendant in error, a beneficiary of a fraternal benefit society, as an injured person, as contradistinguished from the rights and duties of one of the fraternity of insurers known as the fraternal benefit society, subject to be altered or divested by subsequently enacted by-laws of the fraternal benefit society, adopted and promulgated under authority of Section 6406 C.G.L., 4442 R.G.S., which statute reads as follows:
"Every certificate issued by any such society shall specify the amount of benefit provided thereby, and shall provide that the certificate, the charter of articles of incorporation, or, if a voluntary association, the articles of association, the constitution and laws of the society and the application for membership and medical examination, signed by the applicant, and all amendments to each thereof, shall constitute the agreement between the society and the member, and copies of the same certified by the secretary of the society, or corresponding officer, shall be received in evidence of the terms and conditions thereof, and any changes, additions or amendments to said charter or articles of incorporation, or articles of association, if a voluntary association constitution or laws duly made or enacted subsequent to the issuance of the benefit certificate shall bind the member *Page 3 
and his beneficiaries, and shall govern and control the agreement in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for membership. (Id. Sec. 8.)"
In the court below it was the contention of plaintiff in error, as a fraternal benefit society incorporated and existing under Sub-Chapter IX, Title III, entitled "Incorporation and Regulation of Fraternal Benefit Societies," Sections 6391 C.G.L., 4427 R.G.S., to 6444 C.G.L., 4480 R.G.S., inclusive, that it had a valid right to make changes in its by-laws affecting existing contracts in force with its members, even to the extent of changing the manner and terms of payment promised to the insured in his fraternal benefit life insurance policy, so as to convert the contract of insurance from one payable in a lump sum stipulated amount into one payable only out of such funds of the Grand Lodge as might be made available to carry out an installment plan of payment to be fixed by the society. The Circuit Court rejected that contention, hence this appeal from its judgment.
We agree with the Circuit Court that the insured member of an incorporated fraternal benefit society under the laws of the State occupies a dual status: (1) he is an insured; (2) he is a mutually participating member in a fraternal society who, by his act of joining it under statutes and by-laws so providing, may become bound, as a member of the society, by any change or alteration relating to the society of which he is a member, such as regards the conduct of its affairs, its internal management, and the rights and liabilities of the society's members as such.
There is therefore a distinction between an attempted amendment of a fraternal society's by-laws directly affecting *Page 4 
the society's promise to its member certificate holders asinsured persons, and an amendment merely affecting the member certificate holder's duties as a member of a body corporate boundto perform his part in providing financial means, or otherwise, as one of the association insurers, Supreme Council of American Legion of Honor v. Getz, 112 Fed. 119; Reynolds v. Supreme Council of Royal Arcanum, 192 Mass. 150, 78 N.E. Rep. 129; Dessauer v. Supreme Tent, Knights of Maccabees of the World, 278 Mo. 57, 210 S.W. Rep. 896; Knights Templars  Masons' Life Indemnity Co. v. Jarman, 104 Fed. 638, 44 C.C.A. 93,187 U.S. 197, 23 Sup. Ct. Rep. 108, 47 L. Ed. 139; Neff v. Sovereign Camp W.O.W., 226 Mo. App. 899, 48 S.W. Rep. 2d 564; Hazelwood v. Railroad Employees' Mut. Relief Society, 166 Tenn. 556, 64 S.W. Rep. 2d 15. Compare: Fugure v. Mutual Society of St. Joseph,46 Vt. 362 (text 369) apparently contra.
We hold, in line with the overwhelming weight of authority on the subject, that the contract rights between an incorporated fraternal society and its insured certificate holding member, regarding the benefits promised the member as an insured person
insured by the corporate society, cannot, under Section 6406 C.G.L., 4442 R.G.S., supra, be lawfully destroyed, impaired or taken away from him by a subsequently enacted by-law of the fraternal benefit society, even though the application for the policy itself contain a provision to the effect that the member is to be bound by, and must conform to, all the laws then in force, as well as such might thereafter be enacted by the association.
Section 6406 C.G.L., supra, in its provisions regarding subsequently enacted by-laws, must therefore be construed to mean such by-laws and rules of the fraternal benefit society as may be thereafter enacted for the government and *Page 5 
regulation of the conduct and management of the affairs of the association, and prescribing the duties of the certificate holders of the society as members of the association, and not as authorizing the fraternal benefit society to change or nullify, in whole or in part, the corporately executed contracts that the society may have entered into with its members as persons intended to be insured by it within the limitations authorized by law. See Dessauer v. Supreme Tent, Knights of Maccabees of the World, 210 S.W. Rep. 896, supra.
The ruling of the Circuit Court rejecting from the evidence proof of plaintiff in error's unauthorized and unlawful attempt, by a subsequent resolution, to abridge the plaintiff's rights as a deceased certificate holder's designated beneficiary to recover the specified amount promised to be paid by the society to the designated beneficiary in cash upon the member's death, was in accord with the holding of this opinion, therefore the judgment appealed from should be and it is hereby affirmed.
Affirmed.
WHITFIELD, C.J., and BROWN, J., concur.
TERRELL and BUFORD, J.J.. concur in the opinion and judgment.
ELLIS, P.J., dissents.